AFFIRM; and Opinion Filed September 8, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00410-CV

                     IN THE INTEREST OF Y.D., ET AL, CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 14-01249

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Evans
       Mother appeals from the trial court’s order terminating her parental rights to her children

Y.D. and A.W. Mother’s appointed counsel has filed a motion to withdraw, along with an

Anders brief asserting the appeal is without merit and there are no arguable grounds for reversal.

See Anders v. California, 386 U.S. 738 (1967). We affirm the trial court’s judgment. We deny,

however, counsel’s motion to withdraw in light of the Texas Supreme Court’s recent opinion, In

re P.M., No. 15-0171, 2016 WL 1274748 at *3–4 (Tex. Apr. 1, 2016).

       The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights where, as here, appellant’s appointed counsel concludes there are no

non-frivolous issues to assert on appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—

Dallas 2009, pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A
court of appeals is not required to address the merits of each claim raised in an Anders brief or a

pro se response. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D.,
279 S.W.3d at 850 (citing Bledsoe, 178 S.W.3d at 827). Rather, this Court’s duty is to determine

whether there are any arguable grounds for reversal and, if so, to remand the case to the trial

court so that new counsel may be appointed to address the issues. See In re D.D., 279 S.W.3d at

850.

       Counsel for Mother filed an Anders brief in which he presents his professional evaluation

of the record demonstrating why there are no arguable grounds for reversal and concluding

Mother’s appeal of the termination of her parental rights is frivolous and without merit. See

Anders, 386 U.S. at 744; In re D.E.S., 135 S.W.3d at 327, 330; In re K.D., 127 S.W.3d at 67. In

counsel’s brief, he states he provided Mother a copy of his brief and informed Mother of her

right to examine the appellate record and to file a pro se response. Counsel also attached to his

motion to withdraw a copy of his correspondence to Mother, forwarded by regular and certified

mail, return receipt requested, advising Mother of her right to review the appellate record and to

file a pro se appellate brief, and noting that he had enclosed copies of his brief and his motion to

withdraw. See In re D.D., 279 S.W.3d at 850. This Court sent correspondence to Mother

forwarding a copy of her counsel’s brief, as well as advising her she had the right to review the

appellate record and file a pro se response. Mother did not file a pro se response.

               We independently reviewed the entire record and counsel’s Anders brief. See

Bledsoe, 178 S.W.3d at 827. We agree the appeal is frivolous and without merit. We find

nothing in the record that could arguably support the appeal. Accordingly, we affirm the trial

court’s final order terminating Mother’s parental rights to her children, Y.D. and A.W. We deny

counsel’s motion to withdraw because he does not show good cause other than his determination




                                                –2–
that an appeal would be frivolous. See In re P.M., 2016 WL at *3–4 (in absence of grounds

other than the appeal is frivolous, withdrawal may be premature).




                                                    /David W. Evans/
                                                    DAVID EVANS
                                                    JUSTICE


160410F.P05




                                              –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF Y.D., ET AL,                      On Appeal from the 305th Judicial District
CHILDREN                                             Court, Dallas County, Texas
                                                     Trial Court Cause No. 14-01249.
No. 05-16-00410-CV                                   Opinion delivered by Justice Evans, Justices
                                                     Lang-Miers and Brown participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 8th day of September, 2016.




                                               –4–